Exhibit 10.42

AMENDMENT TO CONSULTING AGREEMENT

This Amendment to Consulting Agreement (“Amendment”) is made and entered into by
and between SCOLR Pharma, Inc., a Delaware corporation, formerly known as
Nutraceutix, Inc., and Dr. Reza Fassihi (“Dr. Fassihi”). Effective as of
December 31, 2006, the Consulting Agreement dated as of December 22, 2000 (the
“Consulting Agreement”), and the Additional Services Agreement (the “additional
Services Agreement”) effective as of August 7, 2002, between SCOLR and
Dr. Fassihi, are hereby amended as follows:

 

  1. Paragraph 1 of the Consulting Agreement is hereby amended to provide that
the Term shall continue until terminated in accordance with paragraph 14 of the
Consulting Agreement.

 

  2. The second sentence of Paragraph 2 of the Consulting Agreement shall be
replaced with the following: “During the Term, Dr. Fassihi shall provide such
additional Services as may be mutually agreed upon by the parties from time to
time.

 

  3. Except as specifically set forth in this Agreement, the Consulting
Agreement and the Additional Services Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Agreement as of this 18th day
of January 2007:

 

SCOLR Pharma, Inc.     Dr. Fassihi By:  

/s/ Daniel O. Wilds

    By:  

/s/ Reza Fassihi

 

Daniel O. Wilds

President & CEO

      Dr. Reza Fassihi

Address:

 

3625 132nd Ave. SE, Suite 400

Bellevue, WA 98006

    Address:  

352 Dreshertown Road

Fort Washington, PA 19034

Date Signed: Jan. 18, 2007     Date Signed: Jan. 11, 2007